DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed on 6/24/2022, with respect to 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection dated 3/25/2022 has been withdrawn. 
Terminal Disclaimer filed on 6/24/2022 has been approved and hence double patenting rejection issued on 3/25/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art failed to disclose or fairly suggest a CMOS image sensor comprising, along with other recited claim limitations, a multiple deep trench isolation (MDTI) structure disposed at inner regions of the pixel regions overlying the photodiode, the MDTI structure extending from the back-side of the substrate to a second depth within the substrate smaller than the first depth; wherein the MDTI structure is a continuous integral unit having a ring shape. Claims 2-13 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 14, prior art failed to disclose or fairly suggest a CMOS image sensor comprising, along with other recited claim limitations, a multiple deep trench isolation (MDTI) structure overlying the photodiodes of respective pixel regions and extending from the back-side of the substrate to a first depth within the substrate; wherein the MDTI structure comprises a first segment and a second segment that cross one other at a center region of the individual pixel region. Claims 15-19 depend from claim 14 and hence are allowed for the same reason therein. 
Regarding Claim 20, prior art failed to disclose or fairly suggest a CMOS image sensor comprising, along with other recited claim limitations, a multiple deep trench isolation (MDTI) structure disposed within the plurality of pixel regions overlying the photodiodes, the MDTI structure extending from the back- side of the substrate to a second depth within the substrate, the second depth being smaller than the first depth; wherein the MDTI structure comprises a first segment and a second segment discretely disposed within an individual pixel region and enclosed by the BDTI structure; and TSMCP835USC App. No. 16/924,579 Page 6 wherein the MDTI structure is absent from a center of the corresponding pixel region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/29/2022